Bullard, J.

delivered the opinion of the court.
The appellant claims the reversal of a judgment rendered against him on errors assigned by him as apparent, on the face of the record.
1. That the case appeal's to have been taken up and tried ex parte, without notice to the defendant, and it does not, appear that it was fixed for trial during term time.
2. That no law was cited by the judge, nor sufficient reasons given for a judgment rendered contradictorily.
3. The judgment is not in conformity with the conclusions and prayer of the petition.
I. With respect to the first assignment of errors, we are of opinion, that we cannot presume that the trial took place out of term time. The case was at issue, and the judgment is regularly signed by the presiding judge. It is to be presumed *42that the court proceeded according to law, and its rules of practice, until the contrary is made apparent.
, - , cannot complain ment1 doesUnot conform to the prayer of the pe-tUion,„when it is given for a less turn than was asked. Such a complaint would come with a better grace from the plaintiff.
II. The reason given for the'judgment is, thát the law and tbe evidence are in favor of the plaintiff. It is true no particular law is! cited by the judge, and this court' has often l'u^ec^ ^lat reference to a particular law is not essential to the validity of a judgment; but it would be difficult to imagine a better reason for condemning the defendant, than that the ^aw an<^ evidence are both against him. 4 Martin, 463, 316. 5 Ibid., 202.
III. The plaintiff sued for a larger sum than that for which judgment was rendered ; and the appellant lasllycomplains that the iudgment does not conform to the prayer of the J ° i j petition. Such a complaint would come with a-better grace £ ,, from the plaintiff.
It is, therefore, ordered, adjudged and decreed, that the 7 7 7 J 3 7 judgment of the District Court be affirmed, with costs.